WHATLEY, Judge.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Kimball E. Reese challenges his convictions in eight cases. Our independent review of the record reveals no ground for reversal. However, the public defender has drawn our attention to the fact that the trial court failed to sentence Reese on his misdemeanor convictions in case nos. 98-695 and 98-697.
Accordingly, we remand with directions that the trial court sentence Reese in case nos. 98-695 and 98-697.
Convictions affirmed; remanded with directions.
NORTHCUTT and SALCINES, JJ., Concur.